     Case 4:18-cv-00821 Document 139-1 Filed on 04/23/20 in TXSD Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

JAMES PHILLIPS, ET AL.,                          §
                                                 §
                Plaintiffs,                      §
                                                 §
         v.                                      §       Civil Action No. 4:18-cv-00821
                                                 §
WIPRO LIMITED,                                   §
                                                 §
                Defendant.                       §

    ORDER GRANTING DEFENDANT WIPRO LIMITED’S UNOPPOSED MOTION TO
   WITHDRAW DAVID ROWLAND, ERIC LLOYD, KATHRYN PALAMOUNTAIN AND
                 JOHN PHILLIPS AS COUNSEL OF RECORD

         Pending before the Court is Defendant WIPRO Limited’s Unopposed Motion to Withdraw

David Rowland, Eric Lloyd, Kathryn Palamountain and John Phillips as Counsel of Record.

Having considered the motion, submissions, and applicable law, the Court determines the Motion

should be GRANTED.

         ORDERS that David Rowland, Eric Lloyd, Kathryn Palamountain and John Phillips and

Seyfarth Shaw LLP are hereby withdrawn as counsel of record for WIPRO Limited.

         It is so ORDERED.

         SIGNED this _____ day of April, 2020.



                                                     UNITED STATES DISTRICT JUDGE




63468883v.1
